Title: From Hannah Phillips Cushing to Abigail Smith Adams, 12 August 1811
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



My dear Friend
Scituate August 12th. 1811.

Although I have not written since receiving your favors of July 12th., & August 2nd., yet my heart has been with you daily, knowing too well by woful experience what your anxieties must be for a beloved Sister struggling between life & death, whose society must be precious to all who have the pleasure of knowing her virtues, & how much more so must it be to her near & dear Relatives. I have a great desire that She may be restored to health, to be a prop a while longer to her venerable Husband, a guide, & protector, to those dear Children, who would experience the loss of a second Mother should she be taken from them. May you with them my Dear Friend be prepared to meet the will of the great Great disposer of life, & death, & may we all confide in him through the changing scenes of this probationary state.
We were very sorry to learn by Mrs Otis of the indisposition of Mrs S Adams, & are anxious to hear how it is with her, as well as Mrs Cranch. How much I wish we lived near you, to enjoy yours, & your Friends society in health, & in sickness to lend a helping hand; But as it is, if my presence could be of any service at either house, by night, or by day, I most gladly would go to Quincy. The sun was so powerful after you left us, that my fears were great least it should prove too much for your delicate health. The air was so delightful the next morning that we often  expressed our regret that you did not pass the night here, & nothing but Mrs Cranches sickness reconciled me to your going.
We heard yesterday that Mr Bowers Sailed from Medn. four weeks since for New Orleans & presume from that that the Gentlemen determed not to send the Ship again to Canton at present. It would have given me much satisfaction could I have been instrumental in getting a birth in the Ship for your Nephew.
Remember my love to your Dear sick Sister & my sincere wishes for the restauration of her health. Sister Jackson is with us & desires her best respects to you & the President in which each member of my family unite. Offer our regards to Mrs Smith Mrs Adams &CYour Affectionat Friend
H. Cushing